Title: Abigail Adams to John Quincy Adams, 14 July 1797
From: Adams, Abigail
To: Adams, John Quincy


        
          my dear son
          Philadelphia July 14 1797
        
        Gen’ll Marshal expects to sail tomorrow Several Days sooner than I expected, and the weather has been so very Hot, that I have not had resolution to touch my pen for several days past. you recollect what the Month of July is in this place, and how severely I feel, and suffer from the Heat.
        I wrote to you about a fortnight since by the British Packet, Captain Cathcart, but I am so hamperd that I cannot write you with the freedom I wish. I shall therefore send you some publick papers and some Pamphlets and leave you to make your own comments. you will see that an whole Host are rising up in formal array against your Country and that too surely your Prophesys become History.
        Mr W smith of south Carolina is appointed to Portugal, in your Room and will sail in the next week. your & my old Friend mr Gerry accepts his appointment, and will sail in a few days. amongst the papers inclosed you will find Some of your Friend and old school mate Bene Baches virtuous Auroras in one of which you will find remarks upon your mission to Berlin. a French production, all the writers in that paper are said to be foreigners, many of them fugitives from the Halter in their own Country, incendaries who kindle Flames where ever they go, and who for the peace of Mankind, might be very readily consignd to the Element they delight in, with their kindred Spirits you will find in Gen’ll Marshal a sensible upright honest Man you may be of great service both to mr Gerry and him by a free communication with them. by a pamphlet in which you will find a plot disclosed, you will see what Americans are capable of, but to your mortification, I am sure, too many instances occur within your daily observation.
        
        you will be pleased to learn that amidst this War of parties and Nations the chief Majestrate preserves his spirits and his fortitude unshaken, and that he sustains the burden of his office with patience and magninimity, that the people are alive to the injuries they sustain, but patiently wait the issue of the Mission Extraordinary— but from which, viewing the state of publick affairs, in all their various connections and concequences, I can form but faint hopes—
        I heard from your sister last week. she is at East Chester, and has been ever since last winter the col has been gone up with his Brothers to their new Lands for some time. I can say, She is a truly deserving woman whose lot is cast, not with the most fortunate of her sex—
        Your Brother is doing well in N york— Louissa who is by desires me to present her Love to you. I hope mr Murry is arrived long e’er this— my Letters have been lost. I have written you 4 different times of which Letters we have no acknowledgment—
        I am my dear son / with every sentiment of Maternal affection your Mother
        
          A Adams
        
      